DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1: fig. 6C-6J: a device for treating a bifurcated vessel including a first delivery catheter having a proximal balloon, a distal balloon, a proximal stent and a distal stent; a second delivery catheter having a third balloon and a third stent; wherein the first delivery catheter delivers the proximal stent and the distal stent to the main branch lumen and the second delivery catheter delivers the third stent to the side branch lumen;
Subspecies 1a: fig. 3A-3B: proximal and distal stents each include a notched region;
Subspecies 1b: fig. 3A-3B: only one of the proximal and distal stents includes a notched region;
Species 2: fig. 7: a device for treating a bifurcated vessel including a first delivery catheter having a proximal balloon, a distal balloon, a proximal stent and a distal stent; a second delivery catheter having a third balloon and a third stent; wherein the first delivery catheter delivers the proximal stent to the main branch lumen, the distal stent to the side branch lumen and the second delivery catheter delivers the third stent to the main branch lumen;
Subspecies 2a: fig. 3A-3B: proximal and distal stents each include a notched region;
Subspecies 2b: only one of the proximal and distal stents includes a notched region;
Species 3: Fig. 10A-10B; a device for treating a trifurcated vessel including a first main elongate shaft, a second main elongate shaft, a first side branch shaft, and a second side branch shaft, each shaft including a balloon and a stent; wherein the second main elongate shaft, first side branch shaft, and, second side branch shaft are all positioned within at least part of the first main elongate shaft.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771